The main point again argued as error calling for a reversal was discussed at length in our original opinion, and a review of the matter confirms us in the belief that it was correctly disposed of. The verdict reached, the entire evidence, the manner of entry into the record of improper testimony, and its character, must all necessarily be borne in mind in determining the effect of the withdrawal by the trial judge of objectionable evidence. Applying this principle to the present case, we think this court would not be warranted in reversing for the matter complained of.
The motion for rehearing is overruled.
Overruled. *Page 131